FILED
                           NOT FOR PUBLICATION                              MAR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOYCE REDMOND,                                   No. 14-35990

              Plaintiff - Appellant,             D.C. No. 2:13-cv-01646-JPD

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 James P. Donohue II, Magistrate Judge, Presiding

                            Submitted March 16, 2016**

Before: THOMAS, Chief Judge, D.W. NELSON, and LEAVY, Circuit Judges.

      Joyce Redmond appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Redmond’s application for disability

insurance benefits under Title II of the Social Security Act. Redmond alleged


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
disability due to degenerative disc disease, obstructive sleep apnea, myofascial

pain, gastroesophageal reflux disease, and obesity. We have jurisdiction under 28

U.S.C § 1291. We review de novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012), and we affirm.

      The administrative law judge (“ALJ”) provided specific, clear, and

convincing reasons for finding that Redmond was not fully credible. First, the ALJ

permissibly relied on Redmond’s inconsistent statements, primarily concerning her

ability to walk, in finding her not fully credible. Burrell v. Colvin, 775 F.3d 1133,

1137-38 (9th Cir. 2014). Second, the ALJ properly relied on Redmond’s

conservative level of treatment in finding her less than fully credible concerning

her alleged total disability. See Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007)

(holding that evidence of conservative treatment may be “sufficient to discount a

claimant’s testimony regarding severity of an impairment”).

      The ALJ was not required to obtain additional testimony from a medical

expert. Redmond’s contention - that the ALJ erred by not calling a medical expert

to interpret the significance of imaging studies of Redmond’s spine in October

2011 - is without merit. The record shows that the ALJ considered the 2011

imaging studies, and the ALJ was within her purview in analyzing and weighing

the evidence. See Burch, 400 F.3d at 681.


                                          2
      Accordingly, substantial evidence supports the ALJ’s determination that

Redmond was not disabled within the meaning of the Social Security Act.

      AFFIRMED.




                                        3